




 
Exhibit 10.1
 
Arabian American Development Company
 
P. O. Box 1636
Silsbee, TX  77656
(409) 385-8300
August 5, 2009


Re:  Al Masane Al Kobra Company


Dear Partners,


Please accept this letter as Arabian American Development Company’s, a Delaware
corporation (“ARSD”) response to the offer conveyed in Dr. Talal Al-Shair’s
letter of June 15, 2009.  ARSD has a strong desire to amicably resolve the issue
regarding the $30,000,000 capital contribution and to move the Al Masane mining
project forward to completion and profitability for all partners.  The ARSD
Board has spent significant time analyzing and discussing the various Al Masane
Al Kobra Company, a Saudi Arabian closed joint stock company (“AMAK”) formation
documents, and has reached the conclusion that the documentation leading up to
and including the formation of AMAK is ambiguous.  ARSD does not interpret the
AMAK formation documents to have the same meaning as that suggested by various
AMAK partners and makes this final offer in a good faith attempt to settle the
issue permanently.


1.  ARSD to convey nine percent (9%) or 4,050,000 shares of AMAK stock to the
other AMAK shareholders pro rata as reflected in the table below.  AMAK’s
Articles of Association and Bylaws will be amended by a Saudi Arabian law firm
selected by ARSD within thirty (30) business days after acceptance of this
letter agreement by all AMAK shareholders to reflect that ARSD has fully and
completely paid the subscription price for 18,450,000 shares of AMAK stock (or
41% of the issued and outstanding shares), and that neither AMAK nor the other
AMAK partners may require ARSD to make an additional capital contribution now or
in the future, without ARSD’s written consent.


Founder Shareholders
 
Initial Total Shares
   
Initial %
   
Revised Shares
   
Revised %
 
Arabian American Development Company
    22,500,000       50.00       18,450,000       41.00  
Mr. Mohammed Mane’a Sultan Aba Al-Ola, owner of Dorrat Al Masane’e Trading
Establishment
 
    7,200,000       16.00       8,496,000       18.88  
Al-Sha’er Trading, Manufacturing and Contracting Company
 
    4,500,000       10.00       5,310,000       11.80  
His Royal Highness Prince Nawaf bin Mishel bin Saud Al Saud, owner of Qasser Al
Ma’aden Trading Establishment
 
    3,600,000       8.00       4,248,000       9.44  
Mr. Ibraheem Ali Hussain Moslem
 
    2,250,000       5.00       2,655,000       5.90  
Mr. Majed Ali Hussain Moslem
 
    2,250,000       5.00       2,655,000       5.90  
Thamarat Najran Co. Ltd.
    1,800,000       4.00       2,124,000       4.72  
Omar bin Ali bin Omar Babtain, owner of the Saudi Establishment for Trading &
Construction
 
    900,000       2.00       1,062,000       2.36  
Total
    45,000,000       100.00       45,000,000       100.00  



 
1

--------------------------------------------------------------------------------

 
2.  Within thirty (30) business days after acceptance of this letter agreement
by all AMAK partners, AMAK’s Bylaws will be amended to provide that:


a.  ARSD representatives shall retain an equivalent number of Board seats on
AMAK as the current Saudi investors.  Any changes due to new equity partners
will affect the Board representation equally for both parties, regardless of
ARSD’s ownership percentage.  The restriction on Board makeup shall remain in
effect for a three year period beginning on the date of the final signature on
this agreement.


3.  AMAK will assume that certain $11,000,000 Promissory Note from the Saudi
Arabian Ministry of Finance & National Economy Loan to ARSD, dated January 24,
1979 (the “Note”) and agrees to indemnify and defend ARSD against any and all
claims related to said Note.  In addition, AMAK will use best efforts to obtain
a release of said Note from the Ministry of Finance & National Economy Loan in
favor of ARSD within thirty (30) business days after acceptance of this letter
agreement by all AMAK shareholders.


4.  AMAK shareholders will work diligently to document AMAK’s paid up capital
from US$60,000,000 to US$120,000,000 (as mandated by the AMAK Board to
Al-Kharashi Consulting Firm).


5.  Some or all AMAK shareholders (excluding ARSD) will use best efforts to
provide interim financing to AMAK upon reasonable terms and conditions pending
approval and disbursement of SIDF loan or other long term funding to prevent
NESMA and the Chinese contractor from prematurely terminating work on the AMAK
Al Masane mining project due to non-payment and/or concerns regarding
non-payment, and to adhere to the construction schedule as initially proposed by
NESMA.


6.  AMAK and all of its current shareholders agree that ARSD shall have the
option to re-purchase from the Saudi shareholders as listed above, the exact
amount of shares transferred under this Agreement at a price equal to the then
fair market value less ten percent (10%).  The purpose of this provision is to
allow ARSD to regain its ownership in AMAK on an equal basis with the amount
owned by the current Saudi shareholders as listed.    The term of said option
shall be for three (3) years commencing on the date of this letter agreement.


7.  The AMAK shareholders agree and acknowledge that the two Memorandums of
Understanding dated 23/04/1427H (21/05/2006G) and 14/05/1427H (10/06/2006G)
respectively, as well as the Partnership Agreement, dated 12/07/1427H
(06/08/2006G), are hereby terminated for all purposes.


If the above meets with your approval, please sign below and return to our
attention at your earliest convenience.


Sincerely yours,


Arabian American Development Company




By:/s/ Nicholas N. Carter
     Nicholas N. Carter,
     its Chief Executive Officer




 
2

--------------------------------------------------------------------------------

 




AGREED AND ACCEPTED:








Dorrat Al Masane’s Trading Establishment




By:/s/Mohammed Mane'a Sultan Aba
Al-Ola                                                                                     Dated:
08/08/09
Mohammed Mane’a Sultan Aba Al-Ola,
owner of Dorrat Al Masane’e Trading Establishment
Al-Sha’er Trading, Manufacturing and
Contracting Company




By: /s/ Talal
Al-Shair                                                                                                Dated: 
08/25/09
Name:  Talal Al-Shair
Its:________________________________






Qasser Al Ma’aden Trading Establishment




By: /s/ Prince Nawaf bin Mishel bin Saud Al
Saud                                                                            Dated:_______________________
His Royal Highness Prince Nawaf bin
Mishel bin Saud Al Saud, owner of Qasser
Al Ma’aden Trading Establishment




/s/ Ibraheem Ali Hussain Moslem                   
                                                                                     Dated:_______________________
Ibraheem Ali Hussain Moslem




/s/ Maje Ali Hussain
Musallam                                                                                                          
  Dated:_______________________
Majed Ali Hussain Moslem






Thamarat Najran Co. Ltd.




By: /s/ Ayman A.
Alshibl                                                                                                                      
Dated: 08/17/09
Name: Ayman A. Alshibl
Its:________________________________




 
3

--------------------------------------------------------------------------------

 






Saudi Establishment for Trading &
Construction




By: /s/ Omar bin Ali bin Omar
Babtain                                                                                                
 Dated:_______________________
Omar bin Ali bin Omar Babtain, owner of
the Saudi Establishment for Trading &
Construction




Al Masane Al Kobra Company




By: /s/ Dr. Talal
Al-Shair                                                                                                                     
   Dated: 08/25/09
Dr. Talal Al-Shair,
its Chairman

 
4

--------------------------------------------------------------------------------

 
